AO 470 (Rev. 01/09) Order Scheduling a Detention Hearing

UNITED STATES DISTRICT COURT
for the
Eastern District of North Carolina

 

United States of America
Vv.

Case No. 7:18-cr-184-3FL

ERICA SHORANDA SATCHELL
Defendant

ORDER SCHEDULING A DETENTION HEARING

A detention hearing in this case is scheduled as follows:

Courtroom No.: Hearing Room - 1st Floor

 

Place: U.S. Courthouse

413 Middle Street
New Bern, NC 28560 Date and Time: | :
/28 i 12 OF32 AM

 

 

IT IS ORDERED: Pending the hearing, the defendant is to be detained in the custody of the United States
marshal or any other authorized officer. The custodian must bring the defendant to the hearing at the time, date, and

place set forth above.

Date: 01/22/2019 ZZ CL he
{ Judbe’s signature

Robert B. Jones, Jr., U.S. Magistrate Judge
Printed name and title

Case 7:18-cr-00184-FL Document 62 Filed 01/22/19 Page 1 of 1

 
